UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Annual Report November 30, 2014 Investment Adviser Gerstein, Fisher & Associates, Inc. 565 Fifth Avenue, 27th Floor New York, New York10017 Phone: 800-473-1155 www.gersteinfisherfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 15 STATEMENT OF ASSETS AND LIABILITIES 42 STATEMENT OF OPERATIONS 44 STATEMENTS OF CHANGES IN NET ASSETS 46 FINANCIAL HIGHLIGHTS 50 NOTES TO FINANCIAL STATEMENTS 54 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 66 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 67 NOTICE OF PRIVACY POLICY & PRACTICES 72 ADDITIONAL INFORMATION 73 Gerstein Fisher Funds Dear Fellow Shareholders, As always, I want to thank you for investing with Gerstein Fisher. Our Multi-Factor® approach offers a highly disciplined equity investment strategy that seeks long-term risk-adjusted returns in excess of traditional benchmarks, while attempting to reduce the risk of significant underperformance relative to those benchmarks.The process is objective, research-based, repeatable and validated by the firm’s 20-year track record of managing assets for investors. Gerstein Fisher’s Multi-Factor® models are designed to bring clarity and transparency to the investment process and create distinct offerings in asset classes where we believe we can add value for the investor. The core of our approach is driven by the understanding that a portfolio’s expected return is largely driven by its exposure to various risk factors. This rationale—that sources of risk fuel equity returns—determines what we focus on when designing and implementing our investment strategies. Gerstein Fisher’s approach quantifies and seeks to capitalize on common investor behavioral biases as a core element of our portfolio strategy.Rather than attempting to outsmart the market through individual security selection, we build well-diversified portfolios with tilts toward risk and behavioral factors that historically have rewarded investors in the form of excess returns over the broader market. In other words, we are taking risk where we expect our shareholders to be compensated for it. Some examples of portfolio tilts the Multi-Factor® Growth Equity Fund, the Multi-Factor® International Growth Equity Fund and the Multi-Factor® Global Real Estate Securities Fund (together, the “Gerstein Fisher Funds” or the “Funds”) employ are size (premium for being in smaller vs. larger company stocks), price (premium for being in value vs. growth stocks), and momentum (premium for being in stocks with positive recent price momentum). We tilt the portfolio to desired risks, and tilt away from exposures to undesired, unrewarded risk factors.At the same time, we seek to minimize active risk relative to the benchmark by being neutral with respect to factors that have not been proven to reliably add to or to detract from long-term expected returns; for example, we do not take company- or industry-specific risks. Our strategy’s core goal is to avoid, as much as possible, taking risk where we do not expect our shareholders to be compensated for it, and carefully managing and understanding the risks that we do take. Portfolio Reviews Gerstein Fisher Multi-Factor® Growth Equity Fund (GFMGX) US markets enjoyed solid gains during the 2014 fiscal year, driven by a strengthening economy, improving labor markets, low inflation and interest rates. Benefiting from the broad stock market rally, particularly in large-company stocks, the Gerstein Fisher Multi-Factor® Growth Equity Fund (the “Fund”) returned 15.50% for the 12 months ended November 30, 2014, slightly trailing the Russell 3000 Growth Index, which returned 16.45% in the same period. The Fund’s underperformance relative to the Russell 3000 Growth Index was due largely to targeted exposures to certain strategic risk factors which are components of our Multi-Factor strategy.Performance attribution during the 12-month period reveals that higher exposure to stocks with higher earnings yields resulted in a positive contribution of 2.05% over the benchmark. Similarly, the Fund’s exposure to securities with high momentum resulted in a positive contribution of 0.92%, and the exposure to firms with below-average asset growth added a modest 0.04%. Other factors provided a negative return contribution, with the Fund’s tilt to smaller companies actually resulting in a contribution of -0.71% relative to the Russell 3000 Growth Index, and companies with a higher book-to-price ratio contributing -0.42%. 3 The Fund’s core mandate remains to control for undesired exposures while constructing the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the Russell 3000 Growth Index universe.As a result, industry and sector weightings within the portfolio were held as close to the benchmark as possible after targeted risk-factor tilts, including the three risk factors cited above, were implemented. Any industry and sector over- or underweights are primarily driven by these underlying factor exposures, and no individual holding constitutes more than 6% of the total portfolio. Since its inception in December 2009, we have been pleased that the Fund has performed in line with our expectations. The Fund is designed to be an all-cap US growth equity portfolio with additional exposures to targeted, systematic risk factors that include small companies, value, and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures. Because our process is based on a scientifically grounded approach, we believe that over time the Gerstein Fisher Multi-Factor® Growth Equity Fund should continue to be well positioned to deliver a positive investment experience in the US growth equity space, as well as providing exposure to often overlooked factors within the domestic growth universe. Gerstein Fisher Multi-Factor® International Growth Equity Fund (GFIGX) Developed world stock markets eked out modest gains this fiscal year, held back by a surging US dollar and economic weakness in the eurozone and in Japan. The Gerstein Fisher Multi-Factor® International Growth Equity Fund (the “Fund”) returned 2.56% for the 12 months ended November 30, 2014, outperforming the MSCI EAFE Growth Index, which rose 0.65% during the same period. The Fund’s outperformance relative to the MSCI EAFE Growth Index was due largely to targeted exposures to certain strategic risk factors which are components of our Multi-Factor strategy. Performance attribution during the 12-month period reveals that higher exposure to higher momentum stocks resulted in a positive contribution of 1.3% relative to the benchmark. Additionally, the Fund’s exposure to stocks with higher earnings yields added 0.94%, relative to the MSCI EAFE Growth Index, and exposure to companies with below-average asset growth contributed 0.15%. The Fund’s exposure to more-profitable companies was a modest drag on returns, in contrast, with a return contribution of -0.2% relative to the MSCI EAFE Growth Index, and companies with smaller market capitalizations contributed -0.33%. Portfolio industry and sector weightings were held as close to the benchmark as possible after the targeted risk-factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constructing the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the MSCI EAFE Growth universe.Any industry and sector over- or underweights are driven by these underlying factor exposures, and no individual holding constituted more than 5% of the total portfolio. In addition to the risk-factor tilts, another source of deviation of the portfolio from the index is due to strategic choices made to country weightings that typically limit any single country’s exposure within the portfolio to approximately 12.5% within the Fund. This is designed to redistribute the portfolio from the larger countries in the index and to provide more exposure to smaller countries. Since the Fund’s inception in January 2012, we have been pleased that the Fund has performed in line with our expectations. The Fund is designed to be a large-cap developed market growth equity portfolio with additional exposures to targeted, systematic risk factors that include small companies, value and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures. Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor® International Growth Equity Fund should be well positioned to deliver a positive 4 investment experience in the international developed growth equity space, as well as to provide exposure to often overlooked factors within the growth universe. Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund (GFMRX) Global real estate made powerful advances this year, helped by falling interest rates and stronger growth in the US economy. Performing in line with the returns of the asset class generally, the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund (the “Fund”) returned 18.37% for the year ended November 30, 2014, slightly underperforming the Dow Jones Global Select Real Estate Index, which rose 19.47% during the same period, and outperforming the FTSE EPRA/NAREIT Developed Index, which rose 15.59%. The Fund’s performance relative to the Dow Jones Global Select Real Estate Securities Index was due in large part to higher exposure to certain risk factors targeted by our Multi-Factor strategy. Performance attribution during the 12-month period reveals that higher exposure to more value-oriented securities resulted in a positive contribution of 0.6% relative to the benchmark. Additionally, the Fund’s exposure to higher-momentum securities added 0.4% relative to the Dow Jones Global Select Real Estate Securities Index. The Fund’s exposure to securities with smaller market capitalizations was a modest drag on returns, in contrast, with a negative return contribution of -0.3% relative to the Dow Jones Global Select Real Estate Securities Index. Portfolio sub-sector weightings were held as close to the benchmark as possible after the targeted risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constructing the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the global real estate universe. Any over- or underweights are driven by these underlying factor exposures, and no individual holding constituted more than 5% of the total portfolio. Additionally, country weightings are typically held to within 2% of their benchmark levels, to limit any country-specific risks. Since the Fund’s inception in April 2013, we have been satisfied that the Fund has performed in line with our expectations, despite the overall negative returns in the asset class. The Fund is designed to be a global real estate portfolio with additional exposures to targeted, systematic risk factors that include size, value, and momentum, while seeking to avoid non-systematic risks such as company or single-security overexposures. Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund should be well positioned to deliver a positive investment experience in the global real estate space, as well as provide exposure to often overlooked factors within that investible universe. Looking Ahead We at Gerstein Fisher believe that our quantitative, structured approach to equity investing offers a compelling alternative to both pure passive and traditional active, qualitative equity investing approaches. By delivering reliable asset class representation and carefully calibrated exposures to proven risk factors, Gerstein Fisher Funds can serve as strong core holdings within your diversified portfolios. We look forward to writing to you again in six months, and we thank you for your continued trust and confidence. Sincerely, Gregg S. Fisher, CFA Founder and Chief Investment Officer 5 Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. This strategy and mutual fund investing involves risk. Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks as well as differences in accounting methods.These risks are greater for emerging markets. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are relatively more expensive than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.The investment in options is not suitable for all investors. The risks of investments in derivatives include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. The Funds may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. Diversification does not assure a profit nor protect against loss in a declining market. A real estate investment trust’s (“REIT’s”) share price may decline because of adverse developments affecting the real estate industry, including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a REIT will fail to qualify for favorable tax treatment. Unlike mutual funds, exchange-traded funds (“ETFs”) do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios. Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs, unlike open-end investment companies. Diversification does not assure a profit or protect against a loss in a declining market. Index Definitions: Russell 3000® Growth Index: The Russell 3000® Growth Index measures the performance of the broad growth segment of the U.S. equity universe. It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 3000® Growth Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad growth market. The Index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. MSCI EAFE Growth Index: The MSCI EAFE Growth Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada, focusing on companies with higher price-to-book ratios and higher forecasted growth values. The index consists of the following 21 developed market country indexes: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, and the United Kingdom. Dow Jones Global Select Real Estate Securities Index: The Index seeks to measure the performance of publicly traded real estate securities. The Index is designed to serve as a proxy for direct real estate investment, in part by excluding companies whose performance may be driven by factors other than the value of real estate. The index represents equity REITs and real estate operating companies (REOCs) traded globally. FTSE EPRA/NAREIT Developed Index: The Index is a global market capitalization weighted index composed of listed real estate securities from developed market countries in North America, Europe, and Asia. An investment cannot be made directly in an index. Must be preceded or accompanied by a prospectus. 6 Gerstein Fisher Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/14–11/30/14). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within sixty days of purchase.Individual retirement accounts (“IRAs”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Gerstein Fisher Funds Expense Examples (Continued) (Unaudited) Gerstein Fisher Multi-Factor® Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 - June 1, 2014 November 30, 2014 November 30, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.03%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Gerstein Fisher Multi-Factor® International Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 - June 1, 2014 November 30, 2014 November 30, 2014* Actual $ 955.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 - June 1, 2014 November 30, 2014 November 30, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 Gerstein Fisher Multi-Factor® Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, ETFs that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings as of November 30, 2014 (% of Investments) * Excludes securities lending collateral. Average Annual Total Returns as of November 30, 2014 Gerstein Fisher Russell 3000® Multi-Factor® Growth Growth Equity Index One Year % % Three Year % % Since Inception (1/15/2010)(1) % % While the Fund commenced operations on December 31, 2009, the Fund began investing consistent with its investment objective on January 15, 2010. Continued 9 Gerstein Fisher Multi-Factor® Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000® Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment * While the Fund commenced operations on December 31, 2009, the Fund began investing consistent with its investment objective on January 15, 2010. 10 Gerstein Fisher Multi-Factor® International Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of international companies of any size, including foreign securities and securities of U.S. companies.The Fund may invest in foreign securities, which may include securities of companies in emerging markets or less developed countries.Equity securities include common stocks, preferred stocks, ETFs that invest in equities, individual stock options and options on stock indices. Allocation of Portfolio Holdings as of November 30, 2014 (% of Investments) * Excludes securities lending collateral. Average Annual Total Returns as of November 30, 2014 Gerstein Fisher Multi-Factor® International MSCI EAFE Growth Equity Growth Index One Year % % Since Inception (1/27/12) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 11 Gerstein Fisher Multi-Factor® International Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI EAFE Growth Index consists of the growth portion (growth being a measure of price relative to book/value/cash flow) of the MSCI EAFE Index.One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 12 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in income-producing common stocks and other real estate securities, including REITs.The Fund may invest in equity securities (such as common, convertible and preferred stock) of real estate-related companies of any market capitalization.Equity securities may also include ETFs that invest in real estate-related equities, individual stock options and options on indices. Allocation of Portfolio Holdings as of November 30, 2014 (% of Investments) * Excludes securities lending collateral. Average Annual Total Returns as of November 30, 2014 Gerstein Fisher Dow Jones Multi-Factor® Global Select FTSE EPRA/ Global Real Real Estate NAREIT Estate Securities Securities Index Developed Index(1) One Year % % % Since Inception (4/30/13) % % % The FTSE EPRA/NAREIT Developed Index will replace the Dow Jones Global Select Real Estate Securities Index as the primary benchmark as it is a more appropriate comparison. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 13 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Dow Jones Global Select Real Estate Securities Index represents equity REITs and REOCs traded globally.One cannot invest directly in an index. FTSE EPRA/NAREIT Developed Index is a global market capitalization weighted index composed of listed real estate securities from developed market countries in North America, Europe, and Asia.One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 14 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments November 30, 2014 Shares Value COMMON STOCKS – 98.59% Accommodation – 1.11% Civeo Corp. $ Marriott International, Inc. (b) Pinnacle Entertainment, Inc. (a) Wyndham Worldwide Corp. Administrative and Support Services – 2.25% AECOM Technology Corp. (a)(b) Alliance Data Systems Corp. (a)(b) Baker Hughes, Inc. Dun & Bradstreet Corp. Enova International, Inc. (a) Liquidity Services, Inc. (a)(b) Priceline Group, Inc. (a) TripAdvisor, Inc. (a) Air Transportation – 4.51% Alaska Air Group, Inc. American Airlines Group, Inc. Delta Air Lines, Inc. PHI, Inc. (a) SkyWest, Inc. Southwest Airlines Co. (b) Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) Ambulatory Health Care Services – 0.40% Air Methods Corp. (a)(b) Chemed Corp. (b) RadNet, Inc. (a) Amusement, Gambling, and Recreation Industries – 0.01% Las Vegas Sands Corp. Animal Production and Aquaculture – 0.33% Cal-Maine Foods, Inc. Apparel Manufacturing – 0.59% VF Corp. Beverage and Tobacco Product Manufacturing – 3.43% Altria Group, Inc. The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Beverage and Tobacco Product Manufacturing – 3.43% (Continued) Coca-Cola Co. $ Coca-Cola Enterprises, Inc. Constellation Brands, Inc. (a) Lorillard, Inc. PepsiCo, Inc. Reynolds American, Inc. Broadcasting (except Internet) – 2.99% Comcast Corp. DIRECTV (a) Liberty Ventures (a) Nexstar Broadcasting Group, Inc. (b) Sinclair Broadcast Group, Inc. (b) Starz (a) Time Warner Cable, Inc. Viacom, Inc. Walt Disney Co. Building Material and Garden Equipment and Supplies Dealers – 1.36% Home Depot, Inc. Chemical Manufacturing – 11.34% Abbott Laboratories AbbVie, Inc. Actavis PLC (a)(c) Akorn, Inc. (a)(b) Allergan, Inc. Alnylam Pharmaceuticals, Inc. (a) Celgene Corp. (a) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Gilead Sciences, Inc. (a)(b) Green Plains, Inc. (b) Innophos Holdings, Inc. Jazz Pharmaceuticals PLC (a)(c) Johnson & Johnson Lannet, Inc. (a) LyondellBasell Industries NV (c) Mallinckrodt PLC (a)(c) Medifast, Inc. (a) Monsanto Co. Mylan, Inc. (a) Olin Corp. (b) The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Chemical Manufacturing – 11.34% (Continued) Pacific Ethanol, Inc. (a) $ PDL BioPharma, Inc. (b) PPG Industries, Inc. Salix Pharmaceuticals Ltd. (a)(b) The Mosaic Co. USANA Health Sciences, Inc. (a)(b) Westlake Chemical Corp. Clothing and Clothing Accessories Stores – 1.39% Buckle, Inc. Cato Corp. Dillard’s, Inc. DSW, Inc. Hanesbrands, Inc. Ross Stores, Inc. (b) TJX Companies, Inc. Computer and Electronic Product Manufacturing – 13.05% Alliance Fiber Optic Products, Inc. Ambarella, Inc. (a)(b)(c) Apple, Inc. Applied Materials, Inc. ARRIS Group, Inc. (a) Atmel Corp. (a) Avago Technologies Ltd (c) EMC Corp. Freescale Semiconductor Ltd. (a)(b)(c) Halyard Health, Inc. (a) 26 Harman International Industries, Inc. Harris Corp. Illumina, Inc. (a) Intel Corp. Loral Space & Communications, Inc. (a) Micron Technology, Inc. (a) Motorola Solutions, Inc. OSI Systems, Inc. (a) QUALCOMM, Inc. RF Micro Devices, Inc. (a)(b) Roper Industries, Inc. SanDisk Corp. Skyworks Solutions, Inc. St. Jude Medical, Inc. (b) SunEdison, Inc. (a)(b) The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Computer and Electronic Product Manufacturing – 13.05% (Continued) SunPower Corp. (a)(b) $ TriQuint Semiconductor, Inc. (a) TTM Technologies, Inc. (a) Western Digital Corp. Construction of Buildings – 0.06% Beazer Homes USA, Inc. (a) NVR, Inc. (a) 58 Couriers and Messengers – 0.03% United Parcel Service, Inc. Credit Intermediation and Related Activities – 5.43% American Express Co. Ameriprise Financial, Inc. Bank of the Ozarks, Inc. Discover Financial Services Encore Capital Group, Inc. (a) FleetCor Technologies, Inc. (a) Heartland Payment Systems, Inc. Nationstar Mortgage Holdings, Inc. (a)(b) Ocwen Financial Corp. (a)(b) Regional Management Corp. (a) Springleaf Holdings, Inc. (a) Visa, Inc. Wells Fargo & Co. World Acceptance Corp. (a)(b) Data Processing, Hosting and Related Services – 0.54% DST Systems, Inc. Liberty TripAdvisor Holdings, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing – 0.50% AO Smith Corp. EnerSys Spectrum Brands Holdings, Inc. Whirlpool Corp. Electronics and Appliance Stores – 0.31% Conn’s, Inc. (a) REX American Resources Corp. (a) The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Fabricated Metal Product Manufacturing – 0.43% Park-Ohio Holdings Corp. $ Food and Beverage Stores – 0.25% Core-Mark Holding Co., Inc. Food Manufacturing – 2.05% Bunge Ltd. (c) Darling Ingredients, Inc. (a) Farmer Brothers Co. (a) Ingredion, Inc. Keurig Green Mountain, Inc. Kraft Foods Group, Inc. (b) Mondelez International, Inc. Omega Protein Corp. (a) Pilgrim’s Pride Corp. (a)(b) Sanderson Farms, Inc. (b) Food Services and Drinking Places – 1.18% Buffalo Wild Wings, Inc. (a) Cracker Barrel Old Country Store, Inc. (b) Jack in the Box, Inc. McDonald’s Corp. Papa John’s International, Inc. Furniture and Related Product Manufacturing – 0.14% Fortune Brands Home & Security, Inc. Patrick Industries, Inc. (a) Select Comfort Corp. (a) General Merchandise Stores – 2.06% Dollar General Corp. (a) Macy’s, Inc. Wal-Mart Stores, Inc. Health and Personal Care Stores – 2.66% CVS Health Corp. Express Scripts Holding Co. (a) McKesson Corp. Walgreen Co. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Heavy and Civil Engineering Construction – 0.14% MasTec, Inc. (a) $ Primoris Services Corp. Hospitals – 0.20% HCA Holdings, Inc. (a) Tenet Healthcare Corp. (a) Insurance Carriers and Related Activities – 7.70% Allied World Assurance Co. Holdings AG (c) AmTrust Financial Services, Inc. (b) Argo Group International Holdings Ltd. (c) Cigna Corp. Endurance Specialty Holdings Ltd. (c) Federated National Holding Co. Greenlight Capital Re. Ltd. (a)(b)(c) Hanover Insurance Group, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Travelers Companies, Inc. Universal Insurance Holdings, Inc. Validus Holdings Ltd. (c) WellPoint, Inc. Leather and Allied Product Manufacturing – 0.21% Iconix Brand Group, Inc. (a) NIKE, Inc. Machinery Manufacturing – 1.39% Cummins, Inc. Deere & Co. (b) KLA-Tencor Corp. Lam Research Corp. Manitowoc Co., Inc. National Oilwell Varco, Inc. Oil States International, Inc. (a) Scientific Games Corp. (a)(b) United Technologies Corp. Zebra Technologies Corp. (a) Management of Companies and Enterprises – 0.47% American Equity Investment Life Holding Co. (b) EchoStar Corp. (a) The accompanying notes are an integral part of these financial statements. 20 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Merchant Wholesalers, Durable Goods – 1.78% American Axle & Manufacturing Holdings, Inc. (a)(b) $ Anixter International, Inc. Arrow Electronics, Inc. (a) Covidien PLC (c) Delphi Automotive PLC (c) HD Supply Holdings, Inc. (a) Henry Schein, Inc. (a) LKQ Corp. (a) O’Reilly Automotive, Inc. (a)(b) Tessco Technologies, Inc. Mining (except Oil and Gas) – 0.01% US Silica Holdings, Inc. (b) Miscellaneous Manufacturing – 1.16% 3M Co. Becton Dickinson & Co. CR Bard, Inc. Vascular Solutions, Inc. (a) Zimmer Holdings, Inc. Miscellaneous Store Retailers – 0.20% 1-800-Flowers.com, Inc. (a) Cash America International, Inc. PetSmart, Inc. Motion Picture and Sound Recording Industries – 0.54% Carmike Cinemas, Inc. (a) Cinemark Holdings, Inc. Lions Gate Entertainment Corp. (c) Motor Vehicle and Parts Dealers – 1.23% Asbury Automotive Group, Inc. (a) AutoZone, Inc. (a) Group 1 Automotive, Inc. Lithia Motors, Inc. Nonmetallic Mineral Product Manufacturing – 0.01% USG Corp. (a) The accompanying notes are an integral part of these financial statements. 21 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Nonstore Retailers – 0.10% eBay, Inc. (a) $ GNC Holdings, Inc. Nursing and Residential Care Facilities – 0.01% Ensign Group, Inc. Oil and Gas Extraction – 1.16% Bill Barrett Corp. (a)(b) Bonanza Creek Energy, Inc. (a) Cabot Oil & Gas Corp. Carrizo Oil & Gas, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Diamondback Energy, Inc. (a) EOG Resources, Inc. Jones Energy, Inc. (a) Occidental Petroleum Corp. Sanchez Energy Corp. (a)(b) SM Energy Co. Other Information Services – 1.76% Facebook, Inc. (a) Google, Inc. (a) Liberty Global PLC – Class A (a)(c) Liberty Global PLC – Class C (a)(c) Paper Manufacturing – 0.60% Clearwater Paper Corp. (a) International Paper Co. Kimberly-Clark Corp. PH Glatfelter Co. Rock-Tenn Co. Schweitzer-Mauduit International, Inc. Veritiv Corp. (a) Performing Arts, Spectator Sports, and Related Industries – 0.01% Boyd Gaming Corp. (a) Petroleum and Coal Products Manufacturing – 0.30% CVR Energy, Inc. Western Refining, Inc. The accompanying notes are an integral part of these financial statements. 22 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Pipeline Transportation – 0.02% Targa Resources Corp. $ Plastics and Rubber Products Manufacturing – 0.67% Goodyear Tire & Rubber Co. (b) Jarden Corp. (a) Primary Metal Manufacturing – 0.13% Belden, Inc. Global Brass & Copper Holdings, Inc. Handy & Harman Ltd. (a) Olympic Steel, Inc. Printing and Related Support Activities – 0.03% Deluxe Corp. Multi-Color Corp. Professional, Scientific, and Technical Services – 3.62% Accenture PLC (c) Amgen, Inc. Biogen Idec, Inc. (a) Booz Allen Hamilton Holding Corp. Broadridge Financial Solutions, Inc. CACI International, Inc. (a) iGATE Corp. (a) International Business Machines Corp. (b) Liberty Tax, Inc. (a)(b) MasterCard, Inc. Mistras Group, Inc. (a) Syntel, Inc. (a) Towers Watson & Co. WEX, Inc. (a) Publishing Industries (except Internet) – 4.11% EPAM Systems, Inc. (a) ePlus, Inc. (a) Mcgraw Hill Financial, Inc. Microsoft Corp. News Corp. (a) Oracle Corp. Splunk, Inc. (a) SS&C Technologies Holdings, Inc. TIBCO Software, Inc. (a) Twenty-First Century Fox, Inc. The accompanying notes are an integral part of these financial statements. 23 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Rail Transportation – 0.67% CSX Corp. (b) $ Union Pacific Corp. Real Estate – 0.12% Zillow, Inc. (a)(b) Rental and Leasing Services – 2.48% Aircastle Ltd. (b)(c) AMERCO Avis Budget Group, Inc. (a) CAI International, Inc. (a) Hertz Global Holdings, Inc. (a) Textainer Group Holdings Ltd. (b)(c) United Rentals, Inc. (a)(b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.36% BlackRock, Inc. 76 HCI Group, Inc. (b) NASDAQ OMX Group, Inc. Waddell & Reed Financial, Inc. Specialty Trade Contractors – 0.09% Erickson Air-Crane, Inc. (a)(b) SolarCity Corp. (a)(b) Support Activities for Mining – 0.08% Atwood Oceanics, Inc. (a) Rowan Companies PLC (c) Schlumberger Ltd. (c) NOW, Inc. (a)(b) Synergy Res Corp. (a) Support Activities for Transportation – 0.28% Expedia, Inc. Tidewater, Inc. Telecommunications – 0.79% j2 Global, Inc. (b) Level 3 Communications, Inc. (a)(b) Shenandoah Telecommunications Co. Ubiquiti Networks, Inc. (b) The accompanying notes are an integral part of these financial statements. 24 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Telecommunications – 0.79% (Continued) Verizon Communications, Inc. $ Transportation Equipment Manufacturing – 7.52% American Railcar Industries, Inc. (b) Arctic Cat, Inc. Boeing Co. BorgWarner, Inc. Dana Holding Corp. Eaton Corp. PLC (c) Greenbrier Companies, Inc. (b) Honeywell International, Inc. Huntington Ingalls Industries, Inc. (b) Lear Corp. Lockheed Martin Corp. Polaris Industries, Inc. (b) TAL International Group, Inc. (b) Tenneco, Inc. (a) Tower International, Inc. (a) Trinity Industries, Inc. (b) Utilities – 0.02% ITC Holdings Corp. Water Transportation – 0.22% Royal Caribbean Cruises Ltd. (c) Total Common Stocks (Cost $155,205,558) REAL ESTATE INVESTMENT TRUSTS – 0.01% QTS Realty Trust, Inc. Total Real Estate Investment Trusts (Cost $22,055) EXCHANGE-TRADED FUNDS – 1.05% iShares Russell 1000 Growth Index Fund Vanguard Small-Cap ETF Total Exchange Traded Funds (Cost $2,345,551) INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING – 14.56% Money Market Funds – 14.56% Mount Vernon Securities Lending Prime Portfolio Total Investments Purchased With Proceeds from Securities Lending (Cost $32,595,707) The accompanying notes are an integral part of these financial statements. 25 Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value SHORT-TERM INVESTMENTS – 0.95% Money Market Funds – 0.95% Wells Fargo Advantage Government Money Market Fund $ Total Short-Term Investments (Cost $2,120,149) Total Investments (Cost $192,289,020) – 115.16% Liabilities in Excess of Other Assets – (15.16)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan. See Note 9 in the Notes to the Financial Statements. (c) Foreign issued security. Abbreviations: AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited is a term indicating a company is incorporated and shareholder have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The accompanying notes are an integral part of these financial statements. 26 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments November 30, 2014 Shares Value COMMON STOCKS – 98.12% Australia – 9.51% AGL Energy Ltd. $ Alumina Ltd. (a) APA Group Bank of Queensland Ltd. Caltex Australia Ltd. CSL Ltd. Harvey Norman Holdings Ltd. Incitec Pivot Ltd. Insurance Australia Group Ltd. Macquarie Group Ltd. Qantas Airways Ltd. (a) QBE Insurance Group Ltd. Ramsay Health Care Ltd. REA Group Ltd. Sonic Healthcare Ltd. Suncorp Group Ltd. Sydney Airport TPG Telecom Ltd Wesfarmers Ltd. (a) Woodside Petroleum Ltd. Woolworths Ltd. Belgium – 1.86% Anheuser-Busch InBev NV KBC Groep NV (a) UCB SA Bermuda – 1.18% Cheung Kong Infrastructure Holdings Ltd. First Pacific Co. Ltd. Denmark – 6.27% AP Moller – Maersk A/S Coloplast A/S Danske Bank A/S Novo Nordisk A/S Pandora A/S Tryg A/S The accompanying notes are an integral part of these financial statements. 27 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Finland – 2.40% Neste Oil OYJ $ Nokia OYJ Stora Enso OYJ France – 8.15% Aeroports de Paris Arkema SA AtoS Bureau Veritas SA Credit Agricole SA Danone SA Dassault Systemes Essilor International SA Iliad SA Imerys SA Legrand SA L’Oreal SA Natixis SA Pernod-Ricard SA Remy Cointreau SA Safran SA Schneider Electric SE Societe BIC SA Societe Television Francaise 1 Technip SA Valeo SA Wendel SA Zodiac Aerospace Germany – 8.18% Bayer AG Bayerische Motoren Werke AG – Ordinary Shares Bayerische Motoren Werke AG – Preference Shares Continental AG GEA Group AG Henkel AG & Co. KGaA – Ordinary Shares Hugo Boss AG 98 Kabel Deutschland Holding AG (a) Merck KGaA Muenchener Rueckversicherungs AG Porsche Automobil Holding SE ProSiebenSat.1 Media AG United Internet AG The accompanying notes are an integral part of these financial statements. 28 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Germany – 8.18% (Continued) Volkswagen AG – Ordinary Shares $ Guernsey – 0.07% Friends Life Group Ltd. Hong Kong – 0.92% Galaxy Entertainment Group Ltd. Ireland – 1.19% Bank of Ireland – Dublin Exchange (a) Bank of Ireland – London Exchange (a) Perrigo Co. PLC Israel – 1.10% Bank Leumi Le-Isreal BM (a) Delek Group Ltd. Mizrahi Tefahot Bank Ltd. (a) Teva Pharmaceutical Industries Ltd. Italy – 3.01% Exor SpA Luxottica Group SpA UniCredit SpA Unione di Banche Italiane SCpA Japan – 13.39% Asahi Kasei Corp. Astellas Pharma, Inc. Bandai Namco Holdings, Inc. Bridgestone Corp. Brother Industries Ltd. Calbee, Inc. Casio Computer Co. Ltd. Fuji Electric Co. Ltd. Fuji Heavy Industries Ltd. Fujitsu Ltd. Hakuhodo DY Holdings, Inc. IHI Corporation ITOCHU Corp. Japan Airlines Co. Ltd. KDDI Corp. Keisei Electric Railway Co. Ltd. The accompanying notes are an integral part of these financial statements. 29 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Japan – 13.39% (Continued) Koito Manufacturing Co. Ltd. $ Mabuchi Motor Co. Ltd. Murata Manufacturing Co. Ltd. Nagoya Railroad Co. Ltd. NGK Spark Plug Co. Ltd. NH Foods Ltd. Nippon Paint Holdings Co. Ltd. Nissin Foods Holdings Co. Ltd. Nitori Holdings Co. Ltd. Omron Corp. Otsuka Holdings Co. Ltd. Panasonic Corp. Seiko Epson Corp. Sekisui House Ltd. Seven Bank Ltd. Shimizu Corp. SoftBank Corp. Sumitomo Rubber Industries Ltd. Suruga Bank Ltd. Toyota Motor Corp. Yamaha Corp. Jersey – 0.27% Wolseley PLC Luxembourg – 0.01% Tenaris SA Netherlands – 6.63% Airbus Group NV Akzo Nobel NV Fiat Chrysler Automobiles NV (a) Gemalto NV Heineken Holding NV Heineken NV ING Groep NV (a) Koninklijke Ahold NV Koninklijke Boskalis Westminster NV Koninklijke Vopak NV STMicroelectronics NV Unilever NV The accompanying notes are an integral part of these financial statements. 30 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Norway – 2.19% Norsk Hydro ASA $ Portugal – 0.00% Banco Espirito Santo SA (a) Singapore – 1.77% ComfortDelGro Corp. Ltd. Fraser & Neave Ltd. Olam International Ltd. Spain – 2.39% Abertis Infraestructuras SA Ferrovial SA Red Electrica Corp. SA Telefonica SA Sweden – 4.10% Assa Abloy AB Holmen AB Industrivarden AB Investor AB Svenska Cellulosa AB SCA Swedbank AB Switzerland – 12.18% Actelion Ltd. Aryzta AG Chocoladefabriken Lindt & Spruengli AG – Participation Certificate 50 Chocoladefabriken Lindt & Spruengli AG – Registered Shares 1 Cie Financiere Richemont SA Coca-Cola HBC AG Credit Suisse Group AG EMS-Chemie Holding AG Lonza Group AG Nestle SA Novartis AG Roche Holdings AG Sonova Holding AG Swatch Group AG Swiss Re AG The accompanying notes are an integral part of these financial statements. 31 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value United Kingdom – 8.90% 3i Group PLC $ Aberdeen Asset Management PLC ARM Holdings PLC Associated British Foods PLC Babcock International Group PLC BHP Billiton PLC British American Tobacco PLC BT Group PLC Bunzl PLC Croda International PLC Fresnillo PLC GKN PLC GlaxoSmithKline PLC Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intertek Group PLC ITV PLC Kingfisher PLC Lloyds Banking Group PLC (a) London Stock Exchange Group PLC Meggitt PLC Melrose Industries PLC Next PLC Rexam PLC Rio Tinto PLC Rio Tinto PLC – ADR (b) Rolls-Royce Holdings PLC – Ordinary Shares (a) Schroders PLC Tate & Lyle PLC Tesco PLC Weir Group PLC United States – 2.45% AAC Technologies Holdings, Inc. Total Common Stocks (Cost $98,184,136) EXCHANGE-TRADED FUNDS – 1.43% iShares MSCI EAFE ETF (b) Total Exchange Traded Funds (Cost $1,707,912) The accompanying notes are an integral part of these financial statements. 32 Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments (Continued) November 30, 2014 Shares Value RIGHTS – 0.02% Arkema SA $ Harvey Norman Holdings Ltd. Total Rights (Cost $27,685) INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING – 1.71% Money Market Fund – 1.71% Mount Vernon Securities Lending Prime Portfolio Total Investments Purchased With Proceeds from Securities Lending (Cost $2,062,816) SHORT-TERM INVESTMENTS – 0.11% Money Market Fund – 0.11% Wells Fargo Advantage Government Money Market Fund Total Short-Term Investments (Cost $132,246) Total Investments (Cost $102,114,795) – 101.39% Liabilities in Excess of other Assets – (1.39)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan. See Note 9 in the Notes to the Financial Statements. Abbreviations: ADR American Depositary Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. KGaA Kommanditgesellschaft auf Aktien is a German term that refers to a Limited Partnership that has shares. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SCpA Società Consortile per Azioni is the Italian term for a joint-stock company. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 33 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments November 30, 2014 Shares Value COMMON STOCKS – 13.71% Austria – 0.57% BUWOG AG $ CA Immobilien Anlagen AG IMMOFINANZ AG (a) Bermuda – 0.54% Hongkong Land Holdings Ltd. Brazil – 0.32% BR Malls Participacoes SA Canada – 1.72% Brookfield Asset Management, Inc. Finland – 0.08% Sponda OYJ Hong Kong – 3.06% Henderson Land Development Co. Ltd. Hysan Development Co. Ltd. Swire Properties Ltd. Wheelock & Co. Ltd. Israel – 0.07% Azrieli Group Japan – 1.66% Hulic Co. Ltd. Mitsui Fudosan Co. Ltd. Jersey – 0.07% Atrium Eurpopean Real Estate Ltd. Luxembourg – 0.11% GAGFAH SA (a) New Zealand – 0.12% Argosy Property Ltd. Norway – 0.09% Norwegian Property ASA (a) The accompanying notes are an integral part of these financial statements. 34 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Philippines – 0.61% Ayala Land, Inc. $ SM Prime Holdings, Inc. Singapore – 1.31% CapitaLand Ltd. United Industrial Corp. Ltd. UOL Group Ltd. Wing Tai Holdings Ltd. Sweden – 1.00% Fabege AB Fastighets AB Balder (a) Kungsleden AB Switzerland – 0.71% Allreal Holding AG PSP Swiss Property AG Swiss Prime Site AG Thailand – 0.12% Central Pattana PCL United Kingdom – 1.48% Capital & Counties Properties PLC Daejan Holdings PLC United States – 0.07% Ashford, Inc. (a) Total Common Stocks (Cost $10,458,961) REAL ESTATE INVESTMENT TRUSTS – 83.61% Australia – 5.49% Abacus Property Group Astro Japan Property Group BWP Trust Charter Hall Retail Real Estate Investment Trust Dexus Property Group Federation Centres Goodman Group GPT Group Investa Office Fund Novion Property Group The accompanying notes are an integral part of these financial statements. 35 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Australia – 5.49% (Continued) Scentre Group (a) $ Westfield Corp. Belgium – 0.40% Befimmo SA Cofinimmo SA Warehouses De Pauw SCA Bermuda – 0.13% Brookfield Property Partners LP Canada – 2.57% Artis Real Estate Investment Trust Boardwalk Real Estate Investment Trust Calloway Real Estate Investment Trust Canadian Apartment Properties Real Estate Investment Trust H&R Real Estate Investment Trust Dream Office Real Estate Investment Trust InnVest Real Estate Investment Trust Morguard Real Estate Investment Trust RioCan Real Estate Investment Trust France – 2.90% Affine SA Fonciere Des Regions Gecina SA Klepierre Societe de la Tour Eiffel (a) Unibail-Rodamco SE Greece – 0.15% Grivalia Propertie Hong Kong – 1.71% Champion Real Estate Investment Trust The Link Real Estate Investment Trust Prosperity Real Estate Investment Trust Italy – 0.11% Beni Stabili SpA The accompanying notes are an integral part of these financial statements. 36 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value Japan – 6.60% Activia Properties, Inc. 22 $ Advance Residence Investment Corp. 30 Daiwa Office Investment Corp. Frontier Real Estate Investment Corp. 11 Fukuoka REIT Corp. 43 GLP J-Reit 40 Hankyu REIT, Inc. 85 Japan Excellent, Inc. 54 Japan Hotel REIT Investment Corp. Japan Logistics Fund, Inc. 32 Japan Prime Realty Investment Corp. 12 Japan Retail Fund Investment Corp. 54 Kenedix Office Investment Corp. Mori Hills REIT Investment Corp. Mori Trust Sogo Reit, Inc. 39 Nomura Real Estate Master Fund, Inc. Nomura Real Estate Office Fund, Inc. 38 Orix JREIT, Inc. 87 United Urban Investment Corp. 48 Netherlands – 0.91% Corio NV Eurocommercial Properties NV Vastned Retail NV Wereldhave NV New Zealand – 0.15% Goodman Property Trust Kiwi Income Property Trust Singapore – 2.53% Cambridge Industrial Trust CapitaCommercial Trust Fortune Real Estate Investment Trust Mapletree Commercial Trust Mapletree Logistics Trust Starhill Global Real Estate Investment Trust Suntec Real Estate Investment Trust South Africa – 0.78% Capital Property Fund Fountainhead Property Trust SA Corporate Real Estate Fund Nominees Property Ltd. The accompanying notes are an integral part of these financial statements. 37 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value South Africa – 0.78% (Continued) Sycom Property Fund $ Spain – 0.12% Merlin Properties Socimi SA (a) United Kingdom – 4.05% Big Yellow Group PLC British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Intu Properties PLC Land Securities Group PLC Segro PLC Shaftesbury PLC Workspace Group PLC United States – 55.01% Acadia Realty Trust Agree Realty Corp. Alexander’s, Inc. Alexandria Real Estate Equities Inc. American Assets Trust, Inc. American Homes 4 Rent American Tower Corp. AmREIT, Inc. Apartment Investment & Management Co. Ashford Hospitality Trust, Inc. Associated Estates Realty Corp. (b) AvalonBay Communities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Camden Property Trust CBL & Associates Properties, Inc. Chesapeake Lodging Trust CoreSite Realty Corp. Cousins Properties, Inc. (b) CubeSmart DCT Industrial Trust, Inc. DDR Corp. DiamondRock Hospitality Co. Digital Realty Trust, Inc. (b) The accompanying notes are an integral part of these financial statements. 38 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value United States – 55.01% (Continued) Duke Realty Corp. $ DuPont Fabros Technology, Inc. EastGroup Properties, Inc. Education Realty Trust, Inc. Empire State Realty Trust, Inc. (b) EPR Properties Equity Commonwealth Equity One, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. First Industrial Realty Trust, Inc. General Growth Properties, Inc. Geo Group, Inc. Getty Realty Corp. Glimcher Realty Trust Government Properties Income Trust Gramercy Property Trust, Inc. HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. (b) Highwoods Properties, Inc. Home Properties, Inc. Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Liberty Property Trust LTC Properties, Inc. Macerich Co. National Health Investors, Inc. (b) National Retail Properties, Inc. Omega Healthcare Investors, Inc. (b) Parkway Properties, Inc. Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust Piedmont Office Realty Trust, Inc. (b) Post Properties, Inc. Prologis, Inc. The accompanying notes are an integral part of these financial statements. 39 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value United States – 55.01% (Continued) Public Storage $ QTS Realty Trust, Inc. Ramco-Gershenson Properties Trust Regency Centers Corp. Retail Opportunity Investments Corp. Retail Properties of America, Inc. RLJ Lodging Trust Ryman Hospitality Properties, Inc. (b) Sabra Health Care REIT, Inc. Select Income REIT Simon Property Group, Inc. SL Green Realty Corp. Sovran Self Storage, Inc. STAG Industrial, Inc. Starwood Waypoint Residential Trust Strategic Hotels & Resorts, Inc. (a) Sunstone Hotel Investors, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. UDR, Inc. Universal Health Realty Income Trust Ventas, Inc. Vornado Realty Trust Washington Prime Group, Inc. Washington Real Estate Investment Trust Weingarten Realty Investors (b) WP Carey, Inc. Total Real Estate Investment Trusts (Cost $59,306,105) EXCHANGE-TRADED FUNDS – 0.93% SPDR Dow Jones International Real Estate ETF Vanguard REIT ETF Total Exchange-Traded Funds (Cost $718,484) CLOSED-END FUNDS – 0.39% Guernsey – 0.39% F&C Commercial Property Trust Ltd. Picton Property Income Ltd. Schroder Real Estate Investment Trust Ltd. UK Commercial Property Trust Ltd. Total Closed-Ended Funds (Cost $303,938) The accompanying notes are an integral part of these financial statements. 40 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments (Continued) November 30, 2014 Shares Value INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING – 3.11% Money Market Fund – 3.11% Mount Vernon Securities Lending Prime Portfolio $ Total Investments Purchased With Proceeds from Securities Lending (Cost $2,420,043) SHORT-TERM INVESTMENTS – 0.25% Money Market Fund – 0.25% Wells Fargo Advantage Government Money Market Fund Total Short-Term Investments (Cost $191,551) Total Investments (Cost $73,399,082) – 102.00% Liabilities in Excess of Other Assets – (2.00)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan. See Note 9 in the Notes to the Financial Statements. Abbreviations: AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SCA Société en commandiete par actions is a Dutch term for a limited partnership with share capital. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 41 Gerstein Fisher Funds Statement of Assets and Liabilities Assets Investments, at value (cost $192,289,020, $102,114,795, and $73,399,082, respectively)(1) Cash Foreign currencies (cost $0, $59,944, and $57,459, respectively) Receivables: Dividends and interest Investments sold Fund shares sold Securities lending (Note 9) Other assets Total Assets Liabilities Payable for investments purchased Payable for collateral on securities loaned Payable to the Adviser Payable to affiliates Payable for Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(2) Includes loaned securities with a value of: If applicable, redemption price per share may be reduced by a 1.00% redemption fee of the net amount of the redemption on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 42 November 30, 2014 Gerstein Fisher Gerstein Fisher Gerstein Fisher Multi-Factor® Multi-Factor® Multi-Factor® International Global Real Estate Growth Equity Fund Growth Equity Fund Securities Fund $ $ $ 81 — $ ) — ) ) $ The accompanying notes are an integral part of these financial statements. 43 Gerstein Fisher Funds Statement of Operations Investment Income Dividend income(1) Interest income Securities lending income Total Investment Income Expenses Management fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Reports to shareholders Legal fees Custody fees Chief Compliance Officer fees Trustees' fees Other expenses Total expense before recoupment or waivers Expense waiver by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain from investments Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets from Operations Net of foreign taxes withheld of $3,613, $281,041, and $71,476, respectively. The accompanying notes are an integral part of these financial statements. 44 For the Year Ended November 30, 2014 Gerstein Fisher Gerstein Fisher Gerstein Fisher Multi-Factor® Multi-Factor® Multi-Factor® International Global Real Estate Growth Equity Fund Growth Equity Fund Securities Fund $ $ $ 59 — — ) ) — ) ) $ $ $ The accompanying notes are an integral part of these financial statements. 45 Gerstein Fisher Multi-Factor® Growth Equity Fund Statement of Changes in Net Assets Year Ended Year Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Net Investment Income $ $ * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 46 Gerstein Fisher Multi-Factor® International Growth Equity Fund Statement of Changes in Net Assets Year Ended Year Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Net Investment Income $ $ * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 47 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Statement of Changes in Net Assets Year Ended Period Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain (loss) from investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared — Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year — End of year $ $ Accumulated Net Investment Income $ $ * Net of redemption fees of $ $ The Fund commenced operations on April 30, 2013. The accompanying notes are an integral part of these financial statements. 48 (This Page Intentionally Left Blank.) 49 Gerstein Fisher Multi-Factor® Growth Equity Fund Financial Highlights Net Asset Value, Beginning of Period Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income From net realized gain on investments Total distributions paid Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period Total Return(4) Supplemental Data and Ratios: Net assets at end of period (000’s) Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) After waiver, expense reimbursement, and recoupments(5) Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) After waiver, expense reimbursement, and recoupments(5) Portfolio turnover rate(4) The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 50 Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Year Ended Year Ended Period Ended November 30, November 30, November 30, November 30, November 30, $ ) — ) ) ) — — ) — — $ % $ % The accompanying notes are an integral part of these financial statements. 51 Gerstein Fisher Multi-Factor® International Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended November 30, November 30, November 30, Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) — From net realized gain on investments ) — — Total distributions paid ) ) — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(4) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % % % After waiver, expense reimbursement, and recoupments(5) % % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % % % After waiver, expense reimbursement, and recoupments(5) % % % Portfolio turnover rate(4) % % % The Fund commenced operations on January 27, 2012. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 52 Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended November 30, November 30, Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ Total Return(4) % %) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement, and recoupments(5) % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement, and recoupments(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on April 30, 2013. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 53 Gerstein Fisher Funds Notes to Financial Statements November 30, 2014 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Funds (the “Funds”) are comprised of the Gerstein Fisher Multi-Factor® Growth Equity Fund, the Gerstein Fisher Multi-Factor® International Growth Equity Fund and the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund, and each Fund represents a distinct, diversified series with their own investment objectives and policies within the Trust. The investment objective of the Gerstein Fisher Multi-Factor® Growth Equity Fund and the Gerstein Fisher Multi-Factor® International Growth Equity Fund is long-term capital appreciation. The investment objective of the Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund is total return (a combination of long-term capital appreciation and current income). The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Gerstein Fisher Multi-Factor® Growth Equity Fund commenced operations on December 31, 2009. The Gerstein Fisher Multi-Factor® International Growth Equity Fund commenced operations January 27, 2012. The Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund commenced operations on April 30, 2013. Costs incurred by the Funds in connection with the organization, registration and initial public offering of shares were paid by Gerstein, Fisher & Associates, Inc. (the “Adviser”), the Funds’ investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at 54 Gerstein Fisher Funds Notes to Financial Statements (Continued) November 30, 2014 amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Funds’ net asset values (“NAV”) are calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Funds will value foreign securities at fair value, taking into account such events in calculating the NAV. In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Funds’ NAV in advance of the time the NAV is calculated. These securities would generally be categorized as Level 2 in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 hierarchy. The Adviser anticipates that the Funds’ portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. When fair value pricing is employed, the prices of securities used by a Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the price of the security quoted or published by others or the value when trading resumes or realized upon sale. The Funds have adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). 55 Gerstein Fisher Funds Notes to Financial Statements (Continued) November 30, 2014 Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of November 30, 2014: Gerstein Fisher Multi-Factor® Growth Equity Fund Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks* $ $
